Exhibit 10.59

WellPoint, Inc.

Executive Salary Continuation Plan

Effective January 1, 2006



--------------------------------------------------------------------------------

Article 1: Definitions

Capitalized terms used in the Plan have the following meanings:

 

1.1 “Authorized Health Care Provider” means a person who is licensed to practice
medicine and such other persons as are included by operation of state law. In no
circumstances will a family member of an executive be an Authorized Health Care
Provider for purposes of that executive’s claim for benefits under this Plan.

 

1.2 “Eligible Executive” means an individual with a WellPoint, Inc. title of
Vice President or above who has completed 90 days of active employment (at any
level). In no event will an executive be eligible for benefits under this Plan
if he or she is eligible to receive disability benefits under another plan,
contract, or other employment arrangement offered by the Employer. An Eligible
Executive’s coverage under the Plan ends upon the date his or her employment
with the Employer terminates for any reason other than a termination which
qualifies for severance benefits under any severance arrangement of the
Employer.

 

1.3 “Employer” means WellPoint, Inc. (“WellPoint”) and its subsidiaries and
affiliates.

 

1.4 “Leave of Absence Team” or “LOA Team” means the division of HRSolutions to
which the Employer has delegated operational responsibility for the Plan.

 

1.5 “Plan” means this WellPoint, Inc. Executive Salary Continuation Plan, as now
in effect and as hereafter amended from time to time.

 

1.6 “Disability” means a medical or behavioral health condition which is not
work related, which continues for more than seven consecutive days, and which
results in an Eligible Executive’s inability to perform the essential duties of
his or her job. The Employer will establish such reasonable procedures as in its
discretion it deems appropriate to determine whether a Disability exists under
the terms of the Plan. These procedures may include review of medical records by
the LOA Team or its designee.

 

1.7 “Disability Absence” means a leave of absence for which salary continuation
is provided under the terms of this Plan.

 

1.8 “New Period of Disability” means (1) when an Eligible Executive returns to
work from a Disability Absence for at least one full business day and later
qualifies for benefits under this Plan due to an unrelated condition; or
(2) when an Eligible Executive returns to work from a Disability Absence for 90
or more days and subsequently begins another Disability Absence, whether or not
for the same or a related condition.

 

1.9 “Recurrent Disability” means (1) when an Eligible Executive returns to work
after a Disability Absence without exhausting the 180-day maximum benefit under
this Plan and again becomes disabled from the same or a related condition within
90 calendar days of the end of the prior Disability Absence; (2) when an
Eligible Executive incurs additional absences within 90 calendar days of a prior
return to work as a result of the same or a related condition; or (3) when a
subsequent period of Disability begins for an unrelated condition before the
Eligible Executive completes one full day of work following the prior Disability
Leave.

 

2



--------------------------------------------------------------------------------

Article 2: Plan Benefits

2.1 Filing a Claim for Benefits

To begin the process for obtaining benefits under the Plan, an Eligible
Executive must notify the Leave of Absence Team of his or her disability and
request a claim form. This step is called the Initial Notice. An Eligible
Executive may appoint an authorized representative to make the Initial Notice
and/or to take any other actions on his or her behalf.

The Eligible Executive must return the completed claim form to the LOA Team
within 21 calendar days of the Initial Notice. Failure to return the completed
claim form within this time period will result in a denial of benefits unless
the Eligible Executive submits credible evidence that the delay was reasonable
due to circumstances beyond his or her control.

Benefits may be provided retroactively for a period of leave that occurred up to
30 calendar days prior to the Initial Notice to the LOA Team. Benefits are not
available for portions of leaves that occurred more than 30 days prior to the
Initial Notice.

2.2 The Claim Determination Process

The LOA Team reviews the completed claim form and determines whether it contains
sufficient information to approve or deny benefits. The LOA Team requires a
certification substantiating the necessity and anticipated duration of the leave
from an Authorized Health Care Provider who is treating the Eligible Executive
for the condition for which the benefits are requested. The LOA Team may require
such additional medical records and/or a second or third medical opinion from an
Authorized Health Care Provider of its choice as it deems appropriate to
determine a claim. In reaching a decision, the LOA Team will consider the
diagnosis and nature of health care being received.

To receive benefits under the Plan, an Eligible Executive must have a non-work
related total disability that lasts at least eight full consecutive days, or a
partial disability as explained in Section 2.3. For the purposes of this Plan, a
total disability is a condition which renders the Eligible Executive unable to
perform substantially all of the normal duties of his or her job. Unless an
exception is warranted due to reasonable cause, to qualify for benefits the
Eligible Executive must receive treatment for the disabling condition within
seven days of the last day worked and receive continuing treatment thereafter
for the condition. In all cases, for benefits to be received, the effect of the
care must be of demonstrable medical value for the disabling condition to
effectively attain and/or maintain maximum medical improvement. Maximum medical
improvement is the level at which, based on reasonable medical probability,
further material recovery from, or lasting improvement to, an injury or sickness
can no longer be reasonably anticipated.

A complete claim form accompanied by a provider certification and any other
necessary medical information will be approved or denied within 45 days of
receipt. In the event an incomplete claim is submitted, meaning that additional
information is needed, the LOA Team will notify the Eligible Executive of the
additional information or documentation necessary to make a decision. Notice to
the Eligible Executive of the need for additional information will suspend the
running of the 45-day decision period. The 45-day decision period will begin
running again when the LOA Team receives the additional information. The LOA
Team will provide up to two 30-day periods for submission of the necessary
information. If sufficient information is not submitted within that time period
for the LOA Team to make a decision on the claim, the claim is treated as
denied.

 

3



--------------------------------------------------------------------------------

When a claim for Disability benefits is approved, the Eligible Executive is
notified of the duration of the approved benefit period. When a claim is denied,
the Eligible Executive is notified of the reason for the denial, including a
description of any additional material or information necessary for the claim to
be approved, with an explanation of why such additional information or material
is necessary.

Additionally, if an internal rule, guideline, protocol or other criterion was
relied upon in making the denial decision, that criterion will either be
included in the denial notice or the notice will state that such a criterion was
relied upon and is available without charge to the Eligible Executive upon
request.

2.3 Commencement and Duration of Benefits

The Plan provides Eligible Executives with benefits under the Plan beginning on
the eighth consecutive day of an absence due to a Disability. If an Eligible
Executive does not remain completely disabled during the seven day waiting
period, he or she will not qualify for benefits under the Plan. During this
waiting period, the Eligible Executive will be required to use any available PTO
time or other supplemental disability time during the waiting period to the
extent consistent with applicable law.

When a claim for Disability benefits is approved, the approval notice will
define the period of approved benefits. The benefit period will be determined
based on the certification received from the Authorized Health Care Provider,
the nature and expected duration of the disability and other relevant factors.

If the Disability continues past the initial period of approved benefits, the
Eligible Executive may file a claim for an extension of benefits, together with
a certification from an Authorized Health Care Provider in support of the
extension. Claims for extension will be reviewed and determined in accordance
with the process set forth in Section 2.2 above.

The maximum duration of benefits under the Plan is 180 calendar days, inclusive
of the seven day waiting period. Partial days are counted as whole days for the
purpose of computing the 180 day maximum. If the Eligible Executive continues to
be disabled after 180 days and has elected coverage under WellPoint’s Long Term
Disability Plan, he or she may begin to receive benefits under that plan upon
exhaustion of Disability benefits and approval of the long term disability
claim.

Recurrent Disabilities are treated as extensions of the first Disability
Absence. Satisfaction of the waiting period for the first period of Disability
applies to Recurrent Disabilities, so benefits may commence without a waiting
period. A single 180-day maximum benefit period applies to an initial Disability
Absence and all Recurrent Disabilities. The LOA Team determines in its
discretion whether a subsequent condition is the same as or related to the
initial condition.

For a New Period of Disability, a new waiting period will be imposed before
Disability benefits commence, and a new 180-day maximum benefit period will
apply.

2.4 Benefit Levels

The benefit for total disability under the Plan consists of 100% of weekly base
salary.

To receive benefits for a partial disability, an Eligible Executive must first
have a period of total disability which meets the criteria set forth in
Section 2.2, including a duration of at least eight consecutive days. This
eight-day period cannot be satisfied with days of partial attendance.

 

4



--------------------------------------------------------------------------------

Following the period of total disability, the Authorized Health Care Provider
who is treating the disabling condition must provide proof satisfactory to the
LOA Team that the Eligible Executive is unable to perform substantially all of
the normal duties of his or her job for a portion of the period that comprises
his or her normal weekly work schedule. The Authorized Health Care Provider must
submit in writing to the LOA Team the number of hours which the Eligible
Executive can work or a weekly reduced set schedule.

The partial disability period must begin within 30 calendar days of the date a
covered total disability ends and while the Eligible Executive is eligible for
benefits under the Plan.

Unless an exception is warranted due to reasonable cause, during the partial
disability period the Eligible Executive must receive continuing treatment for
the disabling condition. In all cases, for benefits to be received, the effect
of the care must be of demonstrable medical value for the disabling condition to
effectively attain and/or maintain maximum medical improvement. Maximum medical
improvement is the level at which, based on reasonable medical probability,
further material recovery from, or lasting improvement to, an injury or sickness
can no longer be reasonably anticipated.

If the Employer can reasonably accommodate an Eligible Executive’s restrictions
due to a disability to permit the Eligible Executive to return to work, the
Eligible Executive will not be eligible for benefits under the Plan and will be
expected to return to work.

2.5 Exclusions

This Plan does not provide benefits for a disability caused by or resulting from
any of the following:

 

•   Declared or undeclared war;

 

•   Participation in criminal misconduct;

 

•   Service in the armed forces of any country or combination of countries for
three weeks or more or in a civilian unit serving with such forces;

 

•   Elective or cosmetic surgery*;

 

•   Injury, illness or other condition which qualifies for workers’ compensation
benefits;

 

•   Active participation in a riot or insurrection;

 

•   Any cause which does not require the active treatment of an Authorized
Health Care Provider;

 

•   Sex transformation surgery and related services or the reversal thereof;

 

•   Attempted suicide while sane or insane; or

 

•   Intentional self-inflicted injury or sickness.

--------------------------------------------------------------------------------

* Benefits are provided for a disability resulting from procedures to restore a
bodily function or correct a deformity resulting from disease, accidental injury
or prior therapeutic process.

2.6 Termination of Benefits

Disability benefits will end when the first of the following occurs: (1) the
disability ends; (2) the 180-day maximum benefit is exhausted as set forth
above; (3) the Eligible Executive’s coverage under the Plan ends as set forth in
Section 1.2.

 

5



--------------------------------------------------------------------------------

Article 3: Privacy Rights

The Employer or its designee will need to access personal information, including
medical information, in order to administer benefits under the Plan. The use and
disclosure of medical information is performed in accordance with applicable
laws.

Article 4: General Provisions

4.1 Amendment or Termination of the Plan

WellPoint has the right to amend or terminate the Plan at any time.

4.2 Non-Alienation and Assignment

No benefit under this Plan shall be subject to anticipation, sale, assignment,
transfer, encumbrance, pledge, charge, attachment, garnishment, execution, or
any other voluntary or involuntary alienation.

4.3 Successors and Assigns

This Plan shall be binding upon the successors and assigns of WellPoint.

 

6